DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
In Claim 1, at Line 2, delete “there is located”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 8-12, 14-16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2979307 to Crone (“Crone”).
-From Claim 1: Crone discloses a post assembly for a parking lot barrier system, a post (Fig. 6, elements 8-10) of said post assembly having at or near to a base of said post there is located at least one aperture 17 which is sized and shaped so as to allow said post to deform elastically under collision loads at low speeds.
Examiner notes that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of 
The posts in crone would, inherently, be capable of elastically deforming in response to a give load applied during a low speed collision.  And the aperture(s) in the posts in Crone would further facilitate such elastic deformation resulting from that same given load because the apertures comprise reductions in the amount of material that makes up the posts themselves.
-From Claim 3: Crone discloses wherein said post in cross-section includes two flanges 8, 9 connected together by a connecting web 10.
-From Claim 4: Crone discloses wherein said at least one aperture is located in a rear flange 8 of said two flanges.
-From Claim 5: Crone discloses wherein said at least one aperture is located in said connecting web (see Fig. 6).
-From Claim 8: Crone discloses wherein said at least one aperture is located in said connecting web 10 at a central location relative to the width of said web. (See Fig. 6)
-From Claim 9: Crone discloses wherein there is at least one aperture in at least a rear flange and said connecting web. (Fig. 6)
-From Claim 10: Crone discloses wherein each flange and said connecting web includes at least one of said at least one aperture. (Fig. 6)
-From Claim 11: Crone discloses wherein one flange (e.g., 8) has a free edge, and said at least one aperture is formed therein, such that said aperture has a periphery which is closed. (Fig. 6, the bolt holes through which the bolts pass have closed periphery)

-From Claim 14. Crone discloses wherein said post includes at least one mounting hole to mount a two lobe beam 15 or a three lobe beam to said post.
-From Claim 15: Crone discloses wherein said post includes mounting holes to mount a rail support 15 to said post.
-From Claim 16: Crone discloses wherein said post has a horizontal cross-section which can be generally described as a Z-cross-section.
-From Claim 19: Crone discloses a guard rail assembly comprising:
a multiple number of post assemblies as claimed in claim 1, and
a two lobe beam 15 or a three lobe beam mounted to said posts.

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cincinnati (“Cincinnati”).
-From Claim 6: Cincinnati discloses
a post assembly for a parking lot barrier system, a post 2 of said post assembly having at or near to a base of said post there is located at least one aperture 30, 31 which is sized and shaped so as to allow said post to deform elastically under collision loads at low speeds;
wherein said post in cross-section includes two flanges connected together by a connecting web;
wherein said at least one aperture 30, 31 is located in said connecting web; 
wherein said at least one aperture 31 (the 31s to the left, in Fig. 2) is located in said connecting web at a location which is closer to a rear flange of said two flanges of said post than to a front flange of said two flanges.

a post assembly for a parking lot barrier system, a post 2 of said post assembly having at or near to a base of said post there is located at least one aperture 30, 31 which is sized and shaped so as to allow said post to deform elastically under collision loads at low speeds;
wherein said post in cross-section includes two flanges connected together by a connecting web;
wherein said at least one aperture 30, 31 is located in said connecting web; 
wherein said at least one aperture 31 (the 31s to the right, in Fig. 2) is located in said connecting web at location which is closer to a front flange of said post than to a rear flange.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crone in view of US 2009/0050864 to Conway et al. (“Conway”).
-From Claim 2: Conway teaches wherein at least one aperture 230 is elongated whereby a longitudinal axis of said aperture is located generally in a vertical direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Crone by making the aperture(s) vertically elongated as taught by Conway in order to allow for adjustable height of the barrier relative to the post.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crone in view of US 2005/0232693 to Sharp et al. (“Sharp”).
-From Claim 13: Crone teaches every element of the claim except for there being an aperture that is peripherally open (i.e., not closed).
Sharp teaches a Z-shaped post with peripherally open apertures 8, 9, 10 formed in the posts 1, 2, 3.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Crone by adding open apertures as taught by Sharp in order to allow cables/ropes extending between the posts, thereby enhancing strength and safety.

Claims 17, 18, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crone in view of US 2006/0249721 to Landaker et al. (“Landaker”).
-From Claims 17 and 18: Landaker teaches a post assembly including a base plate 14 attached to a base of said post for securing said assembly to an anchor pad or foundation or concrete formation; wherein said base plate is flat.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Crone by adding a flat base plate as taught by Landaker in order to allow the post assembly to be secured to a substrate (para. 0014).
-From Claims 20 and 21: Landaker teaches a post assembly which includes hand rails R mounted to offset members 18 to support said hand rails; wherein said offset members are mounted to said posts 12 or said beams extending between said posts.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Crone by adding hand rails mounted to offset members as taught by Landaker in order to provide hand rails for, e.g., pedestrians walking alongside the road barrier.
-From Claim 22: Crone discloses every element of the claim (see analysis as to claim 1, above) except for a base plate being attached to the base of the post.
Landaker teaches a post assembly including a base plate 14 attached to a base of said post for securing said assembly to an anchor pad or foundation or concrete formation; wherein said base plate is flat.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Crone by adding a flat base plate as taught by Landaker in order to allow the post assembly to be secured to a substrate (para. 0014).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as the cited references include structure similar to that of the presently claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J WILEY whose telephone number is (571)270-7324.  The examiner can normally be reached on Mon-Fri, 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 5712705281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        8/9/2021